      Case 1:19-cv-02645-AJN-KHP Document 141 Filed 12/03/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 CITY OF ALMATY, KAZAKHSTAN and
 BTA BANK JSC,

                       Plaintiffs,               Case No. 1:19-cv-02645

        -against-

 FELIX SATER, DANIEL RIDLOFF,
 BAYROCK GROUP INC., GLOBAL
 HABITAT SOLUTIONS, INC., RRMI-DR
 LLC, FERRARI HOLDINGS LLC, and
 MEM ENERGY PARTNERS LLC,

                       Defendants.




                                       NOTICE OF MOTION

       PLEASE TAKE NOTICE, upon the attached Memorandum of Law, the Declaration of

Michael S. Horn, accompanying exhibits, and all other papers and proceedings herein, Defendant,

Ferrari Holdings LLC shall move before this Court, before the Honorable Alison J. Nathan, at the

Courthouse, 40 Foley Square, New York, New York 10007, on a date to be determined by the

Court for an order: 1) pursuant to FRCP 12 (b) (6) and Rule 8 (a) and Rule 9 (b) dismissing the

claims against Ferrari Holdings LLC in the First Amended Complaint, and granting Ferrari

Holdings LLC other, further, and different relief the Court deems just and proper. The basis for

the motion is set forth in the accompanying memorandum of law.
       Case 1:19-cv-02645-AJN-KHP Document 141 Filed 12/03/19 Page 2 of 2



                                     Respectfully Submitted,

                                     ARCHER & GREINER, P.C.
                                     630 Third Avenue, 7th Floor
                                     New York, New York 10017
                                     Phone No.: (201) 342-6000
                                     Facsimile: (201) 342-6611
                                     Attorneys for Defendant, Ferrari Holdings LLC

                                     By:    /s/ Michael S. Horn, Esq.
                                            Michael S. Horn, Esq.
                                            mhorn@archerlaw.com



217221893v1
